Citation Nr: 0613093	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-39 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include service connection as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	[redacted], Agent.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse.




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 until June 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final review.  The veteran is 
seeking to reopen a claim of service connection for diabetes 
mellitus, type II, last denied in a September 1997 rating 
decision.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

Although the veteran had filed what appears to be a new claim 
limiting the issue to service connection for diabetes 
mellitus, type II, as a result of exposure to herbicides, a 
review of the record indicates the veteran had previously 
filed a claim for service connection for diabetes mellitus, 
type II which was denied by the September 1997 rating 
decision.  The veteran did not appeal this decision and it 
became final.  As such, the veteran has applied to reopen his 
claim for service connection for diabetes mellitus, type II.  
The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  Absent the submission of evidence that is 
sufficient to reopen the claim, the Board's analysis must 
cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not 
then proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim.  

A recent precedential opinion by the U.S. Court of Appeals 
for Veterans Claims (Court), requires the Board remand the 
claim as the duty to notify has not been satisfied under the 
holding of Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  In Kent, it was held that when a claimant 
seeks to reopen a previously denied claim, VA must examine 
the bases for the denial in the prior decision and advise the 
claimant what evidence would be necessary to substantiate the 
element or elements require to establish service connection 
that were found insufficient in the previous denial.  
Although a notification letter dated in July 2002 was issued 
in this matter, it does not comply with the Kent ruling.  

Furthermore, even though the veteran specifically argued that 
his claimed diabetes mellitus, type II was caused by exposure 
to herbicides, VA's scrutiny of the claim was to be had under 
whether new and material evidence had been submitted to 
support reopening and granting the claim under any theory of 
entitlement, to include direct, secondary, or aggravation 
theories of entitlement.  Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim, 
including direct service connection).

There are several claims which have not yet been adjudicated 
by the RO.  In his June 2002 application for compensation 
benefits, the veteran filed claims for service connection for 
hypertension, peripheral neuropathy, autonomic neuropathy, 
pancreatitis, muscle atrophy and cardiovascular disease.  The 
RO did not address these claims for benefits in the October 
2002 rating decision.  

Regarding the claim for hypertension, the evidence of record 
reveals the veteran previously brought a claim for service 
connection for hypertension which was denied by the September 
1997 rating decision.  Evidence of record shows the veteran 
requested the RO also reopen the claim for service connection 
of a back disorder, denied in the same September 1997 rating 
decision.  As the rating decision is final, in order to 
reopen the claims for service connection for hypertension and 
service connection for a disability of the back, "new and 
material" evidence is needed.  The RO should provide a Kent 
compliant notification letter delineating the requirements of 
"new and material" evidence to reopen the claims along with 
the evidence needed for a grant of service connection.

The veteran's November 2004 substantive appeal included a new 
claim for total disability due to unemployability.  Because 
the veteran is not currently in receipt of service connection 
for any disability, the Board construes this as a claim for 
nonservice connected pension benefits.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will advise the claimant of 
what evidence would substantiate his 
petition to reopen claims of service 
connection for diabetes mellitus, type 
II, last denied in a September 1997 
rating decision; for hypertension, 
last denied in a September 1997 rating 
decision; and for a back disorder, 
last denied in a September 1997 rating 
decision.  Apart from other 
requirements applicable under the 
Veterans Claims Assistance Act (VCAA), 
the RO/AMC will comply with the Kent 
ruling, and advise the claimant of the 
evidence and information that is 
necessary to reopen the claims and the 
evidence and information that is 
necessary to establish his entitlement 
to the underlying claims for the 
benefits sought by the claimant.  In 
so doing, the RO/AMC will comply with 
any directives of the Veterans 
Benefits Administration and advise the 
claimant of the element or elements 
required to establish service 
connection that were found 
insufficient in the previous denials.  
38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

2.	The RO should take such additional 
development action as it deems proper 
with respect to the veteran's petition 
to reopen claims, including the 
conduct of any other appropriate VA 
examinations, and following any 
applicable regulations and directives 
implementing the provisions of the 
VCAA as to its notice and development.  

3.	Following such development, the RO 
should review and readjudicate the 
claim for service connection for 
diabetes mellitus, type II under all 
possible theories of entitlement.  If 
any such action does not resolve the 
claims, the RO shall issue the 
appellant a Supplemental Statement of 
the Case.  Thereafter, the case should 
be returned to the Board for further 
review.

4.	The RO/AMC should adjudicate the 
claims for service connection for 
peripheral neuropathy, autonomic 
neuropathy, pancreatitis, muscle 
atrophy, and cardiovascular disease.  
Should the benefits sought be denied, 
the veteran and his representative 
should be furnished a Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

5.	The RO/AMC should adjudicate the claim 
for nonservice connected pension 
benefits, including for total 
disability due to unemployability.  
Should the benefit sought be denied, 
the veteran and his representative 
should be furnished a Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






